Citation Nr: 0531273	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a headache 
disorder.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The appellant had active service from August 1968 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  
(The appellant later relocated to an area served by the RO in 
St. Petersburg, Florida, from which this appeal originates.)  
In those determinations, the RO inter alia denied service 
connection for a lumbar spine disorder, tinnitus, a headache 
disorder, a skin disorder, and PTSD, and denied a compensable 
evaluation for service-connected bilateral hearing loss.  The 
appellant disagreed and this appeal ensued.  

In June 2005, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The issue of a compensable rating for hearing loss is 
remanded for further development. 


FINDINGS OF FACT

1.  The appellant has a lumbar spine disorder that is first 
shown in the 1980s and is not related to his active service.  

2.  The appellant has bilateral tinnitus that is first shown 
in May 1997 and is not related to his active service.  

3.  The appellant has a headache disorder shown many years 
after service and is not related to his active service.  

4.  The appellant served in the Republic of Vietnam and is 
presumed to have been exposed to Agent Orange or another 
herbicide agent.  

5.  The appellant does not have chloracne or other acneform 
disease consistent with chloracne.  

6.  The appellant had a rash involving the trunk, face, and 
groin, during his service that resolved prior to his 
separation from active service.  

7.  The appellant had seborrheic dermatitis in 1999 that is 
not related to his period of active service.  

8.  The appellant was not engaged in combat with the enemy.  

9.  The appellant has been diagnosed with PTSD.  

10.  The record does not include credible supporting evidence 
that the appellant's claimed in-service stressor occurred.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

3.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 11112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act 

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in May 2001, August 2001, and January 
2003, the RO notified the appellant of the information and 
evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Law and Regulation Concerning Service Connection Claims

The appellant seeks to establish service connection for a 
lumbar spine disorder, tinnitus, a headache disorder, a skin 
disorder, and PTSD.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  It generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. App. 
247, 253 (1999); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - such as arthritis - that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2004).  

Lumbar Spine Disorder

The service medical records include the entrance examination 
in July 1968, which revealed a normal clinical evaluation of 
the spine and no complaints of a pre-service back disorder.  
A March 1971 clinical record noted a low back injury after 
lifting heavy cases that was described as muscle spasm.  
Clinical records in February 1972 noted his complaints of 
pain in the right side of the back for three days, described 
as severe muscle sprain without spasm or swelling.  The 
separation examination in January 1973 revealed a normal 
clinical evaluation of the spine.  

The evidence clearly demonstrates that the appellant has a 
current disorder impairing the lumbar spine.  VA examinations 
in October and December 1979 did not indicate any disorder of 
the lumbar spine, or any complaints by the appellant of a low 
back disorder.  VA clinical records from April 1987 to 
October 1987, though, revealed comments by physicians that x-
rays and CT scans showed disc compression and possible nerve 
compression of the low back and minimal annular bulge at L4-
L5.  VA clinical records in December 1993 found low back 
radiculopathy and herniated lumbosacral disc.  VA clinical 
records in November 1996 showed lumbar disc bulge at L3-5.  
VA clinical records in August 1997 noted lumbar 
radiculopathy.  VA examinations in June and July 1997 
revealed mechanical low back pain syndrome based on an 
unexplained low back fracture.  VA neurological examination 
in September 2002 revealed chronic lumbosacral strain 
secondary to degenerative joint disease of the lumbar spine.  
VA examination in January 2003 diagnosed degenerative disc 
disease of the lumbar spine.  

The key question in this case is whether there is a medical 
nexus between the current post-service back disorder, 
demonstrated initially in the 1980s, and the appellant's 
service.  In his testimony in June 2005, the appellant 
reported he first sought treatment for his back disorder in 
April 2000, although he noted he had experienced back 
complaints for years prior to that treatment and that he had 
received treatment at VA medical facilities since 1984.  He 
also noted he last worked in 1986 when he had a separate gout 
disorder affecting multiple joints, including his feet, 
though not his lumbar spine.  The medical evidence places the 
onset of the lumbar spine sometime in the 1980s.  VA 
orthopedic examination in June 1997 indicated that the 
appellant told the examiner of a history of chronic low back 
pain since 1987.  VA clinical records in November 1998 
indicated he reported the incurrence of a low back injury in 
1987.  VA hospital records in April 2001 indicated that the 
appellant had lumbar disc herniation and chronic pain since 
1984.  VA clinical record in May 2001 indicated the appellant 
had a history of low back pain since 1987.  

What is missing from this medical evidence, or from the 
appellant's testimony, is a specific medical opinion that his 
current lumbar spine disorder is etiologically related to his 
service.  The medical evidence places the onset of the low 
back symptoms in the 1980s, many years after he separated 
from service in 1973.  When the medical evidence includes a 
description of the history of the disorder, it identifies the 
disorder as beginning in 1984 or 1987 based on the 
appellant's own statements.  VA's duty to assist can include 
an obligation to obtain a medical examination or opinion, if 
this is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For 
example, in this case an examination or opinion might be 
pertinent on this nexus question.  However, this duty on VA's 
part is only necessary only "when such an examination or 
opinion is necessary to make a decision on the claim".  
38 U.S.C.A. § 5103A (d)(1) (West 2002).  The necessity of 
such an opinion is triggered by the claimant's provision of 
evidence that a disability might be associated with active 
service.  38 U.S.C.A. § 5103A (d)(1)(B) (West 2002).  In 
other words, the claimant is required to present medical 
evidence addressing the causality element of a claim prior to 
VA affording him or her a medical examination or opinion.  As 
the appellant in this case has not provided any competent 
evidence that his lumbar spine disorder was related to his 
service, VA is not required to obtain a medical examination 
or opinion on these questions.  Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lumbar spine 
disorder.  

Tinnitus

VA examination in October 1979 and VA clinical records in 
April 1996 were silent as to any complaints of tinnitus.  VA 
examination in May 1997 indicated a history of bilateral 
tinnitus.  VA examination in March 2000 revealed complaints 
of tinnitus and a diagnosis of tinnitus by history.  VA 
general medical examination in January 2003 diagnosed 
tinnitus.  VA clinical records in January 2003 noted tinnitus 
by history.  VA examination in September 2003 included 
complaints of tinnitus.  

Thus, the record includes medical evidence showing the 
appellant complained of tinnitus since not later than the VA 
examination in May 1997.  The service medical records are 
entirely silent as to any complaints or findings of tinnitus.  
The key element in this case, then, is whether there is a 
medical nexus between the current complaints and diagnoses of 
bilateral tinnitus and his active service, when there were no 
such complaints or findings.  The evidence is essentially 
silent on this question and the appellant has provided no 
specific information that his tinnitus is related to his 
service.  For example, VA examination in September 2003 
indicated the appellant was not sure when his tinnitus first 
arose.  Nor is there any duty on VA's part to provide an 
examination or opinion on this question, as the appellant has 
not brought forth evidence of such a connection.  See Wells, 
326 F.3d at 1384.  As the record does not satisfy the third 
element of a service-connection claim, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for tinnitus.  

Headache Disorder

The service medical records began with an entrance 
examination in July 1968 and ended with a separation 
examination in January 1973, both of which revealed normal 
neurological clinical evaluations and no complaints of a 
headaches disorder.  While these records do not illustrate a 
headache disorder, the appellant in his June 2005 hearing 
testimony reported he had had headaches since his service.  
He recalled he hit his head while lighting a stove, from 
which he has since had headaches daily .  

The evidence of record indicates the appellant has diagnoses 
of a current headache disorder, though there is nothing in 
the record that might constitute competent medical evidence 
connecting that current disorder with his service.  
VA examination in September 1979 included the appellant's 
complaints of headaches, though the examiner did not report a 
specific diagnosis.  Private evaluations in October 1986 and 
in April and October 1987, for purposes of an application for 
Social Security disability benefits, revealed no complaints 
or findings regarding a headache disorder.  Further private 
evaluations in November and December 1993, for purposes of 
the continuation of Social Security disability benefits, 
diagnosed a history of headaches.  It was noted the appellant 
claimed his headaches had occurred over the previous six 
years.  VA clinical records in May 1996 revealed a history 
and diagnoses of tension headaches and migraine headaches.  
VA hospital records in July and August 1996 included a 
diagnosis of chronic headaches, which the appellant claimed 
to have experienced since 1970.  VA treatment records during 
this hospitalization included an assessment of chronic 
headache, without further elaboration.  VA psychiatric 
examination in May 1997 indicated the appellant had a history 
and diagnoses of migraine headaches.  VA neurological 
examination in June 1997 indicated the appellant complained 
of headaches since 1972, which were diagnosed as tension 
vascular headaches by history.  Private evaluations in 
December 1997, used in support of the continuation of Social 
Security disability benefits, indicated the appellant 
complained of daily migraine headaches.  VA clinical records 
in May 2001 indicated that the appellant complained of 
headaches that began in 1970.  The typical headache began at 
the occiput and spread to the neck and the left side of the 
head.  The assessment was of a chronic headache disorder, 
some component of which may be from a chronic cervical pain.  
VA neurological examination in April 2002, and VA 
examinations in January, September, and October 2003 did not 
reveal any complaints or findings regarding headaches.  

Despite the most recent examinations, in April 2002, and in 
January, September, and October 2003, being silent as to any 
headache complaints or diagnoses, the entire collection of 
evidence otherwise showed medical professionals diagnosing a 
headache disorder and recording the appellant's history of 
his headache complaints without enhancement by their own 
medical opinion.  Moreover, several documents offer 
conflicting information as to the origin of his headache 
complaints.  In his application for service-connection 
benefits in November 1996, the appellant indicated his 
headaches originated in January 1973, the month he separated 
from service.  While prosecuting the claim involved in this 
appeal, he informed VA medical professionals that his 
headaches began in service.  For example, VA hospital records 
in July and August 1996 noted the appellant claimed to have 
experienced headaches since 1970.  VA neurological 
examination in June 1997 indicated he complained of headaches 
since 1972.  VA clinical records in May 2001 indicated that 
he complained of headaches that began in 1970.  Nonetheless, 
private evaluations in November and December 1993 diagnosed a 
history of headaches with a six-year duration based on the 
appellant's history, placing the onset of the headaches in 
1987, about 14 years after he separated from service.  This 
latter document was prepared in conjunction with his 
application for a continuation of Social Security disability 
benefits.  

In other words, it appears the VA examination, hospital, and 
clinical records reveal the appellant claiming one date of 
onset for the headaches, while earlier claiming a later date 
of onset.  This, along with the lack of any complaints or 
findings of headaches during service or until many years 
after service, weighs strongly against the appellant's 
contentions.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against service connection 
for a headache disorder.  

Skin Disorder

The appellant claims he has a skin disorder, which is related 
to his service, including his service in Vietnam from October 
7 to November 5, 1969.  The service entrance examination was 
silent as to any pre-service skin disorder.  Service clinical 
records in September 1968 revealed a nine-day history of 
pain, tenderness, and a rash of the legs and ankles.  
Examination revealed edematous, erythematous, pustular 
eruption of both ankles.  Clinical records in October 1968 
showed the appellant's complaints of a rash of the ankles and 
feet with some tenderness and no swelling.  He was treated 
with burrows soaks and light duty.  Clinical records in May 
1970 indicated the appellant complained of a rash on his 
upper arms and the upper right quadrant of the chest, which 
was treated with an ointment.  It was specifically stated 
that there was no history of a prior rash.  The separation 
examination in January 1973, though, was silent as to any 
complaints of a skin disorder and reported a normal clinical 
evaluation of the skin.  

VA clinical records in March and April 1999 revealed red 
spots on the trunk, face, and groin area.  The assessments 
included acne treated with an ointment.  VA clinical records 
in July 1999 revealed seborrheic dermatitis.  Although a 
VA examination in January 2003 was silent as to any 
complaints or findings regarding a skin disorder, VA clinical 
records in July 2001 also noted seborrheic dermatitis.  

Chloracne or other acneform disease consistent with chloracne 
is listed at 38 C.F.R. § 3.309(e) (2004), as a disease 
related to exposure to Agent Orange in Vietnam.  VA  
regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A "herbicide agent" is a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (2004).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (2004) will be considered 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a) (2004).  
VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, then chloracne shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (2004) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2004).  

The record does not show, however, that the appellant's skin 
disorder could be termed chloracne, or some other acneform 
disease consistent with chloracne.  Therefore, the 
presumptive provisions of sections 3.307 and 3.309 are not 
applicable to this case.  The appellant is not precluded, 
though, from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task that 
includes the difficult burden of tracing causation to a 
condition or event during service).  

Even if the evidence were to be construed as satisfying the 
initial element of a service-connection claim - requiring 
medical evidence of a current skin disorder - the record 
lacks any medical evidence revealing a connection between the 
findings in 1999 and the findings in service.  As already 
noted, the VA examination in January 2003 was silent as to 
any skin disorder, and was thus also silent as to a nexus.  
Nor is there any duty on VA's part to provide an examination 
or opinion on this question, as the appellant has not brought 
forth evidence of such a connection.  See Wells, 326 F.3d at 
1384.  As the record does not satisfy the third element of a 
service-connection claim, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of entitlement to service connection for a skin 
disorder.  

Post-traumatic Stress Disorder

The appellant contends he has PTSD that is predicated on 
incidents that occurred while he served in Vietnam from 
October 7 to November 5, 1969.  The establishment of service 
connection for PTSD has specific requirements, including (1) 
medical evidence diagnosing the condition in accord with 
38 C.F.R. § 4.125(a) (2004); (2) a link, established by 
medical evidence, between current symptoms and an in-service  
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the appellant engaged in combat with the 
enemy and the claimed stressor was related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor was consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004) and 38 C.F.R. § 4.125 (2004) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether the claimant "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
When someone has engaged in combat, his own "satisfactory" 
testimony is accepted as conclusive evidence of the 
stressor's occurrence.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Cohen, 10 Vet. App. at 
146-47; Zarycki, 6 Vet. App. at 98.  When the claimant has 
not engaged in combat, or the claimed stressor is not combat-
related, then his own testimony, in and of itself, is not 
sufficient to establish the occurrence of his alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  

In several statements, the appellant in part alleged several 
incidents and situations he claimed were stressors that form 
the predicate for a diagnosis of PTSD.  He claimed on his 
first day in Vietnam he had to walk and catch a ride to his 
unit, without being issued a weapon, which made him 
apprehensive and frightened.  He claimed on his second night 
in Vietnam he felt bewildered and frightened when his camp 
was shelled and he heard loud guns and shooting rockets.  He 
claimed he felt unsafe in the mess hall, where he worked, 
especially when three marines (who he claimed saw him as an 
enemy) slowly entered at night.  He claimed a marine in a 
tent less than 10 feet from him was killed in a mortar 
attack.  He noted, "I was told one marine died and the other 
had a severe concussion.  Nothing had happen[ed] to us, I was 
dead asleep while all this was going on."  He claimed he 
witnessed body parts flying around at night after a 
firefight.  He claimed he witnessed the death of at least 30 
enemy soldiers, when he saw helicopters attacking enemy 
positions located near his camp and outside its perimeter.  
He claimed that while riding on a truck 60 miles to Da Nang 
he was fired upon by the enemy.  He claimed he witnessed a 
gunnery sergeant shoot a Vietnamese farmer and then "plant" 
a Chinese weapon on the body; he apparently suggests the 
gunnery sergeant murdered the farmer and tried to hide the 
crime.  The appellant recalled he told superior officers of 
the incident, without effect.  

In his testimony in June 2005, the appellant argued he had 
received extra pay for hazardous duty, or combat pay, though 
the record did not include pay records to verify this fact.  
He claimed he hit his head on a tile floor in a mess hall.  
The appellant's representative argued that not all persons in 
Vietnam received such pay, which only went to those assigned 
to combat situations.  In other words, the representative 
argued that receipt of combat pay meant the appellant engaged 
in combat with the enemy.  In support of this proposition, 
the representative cited 38 C.F.R. § 3.303, unspecified 
"laws and regulations under court proceedings," and a 
general reference to VA's Adjudication Manual, M21-1.  
Transcript, at 17-18.  

The initial element of the claim requires a diagnosis of PTSD 
in accord with 38 C.F.R. § 4.125(a) (2004).  A review of the 
record reveals diagnoses of PTSD in VA clinical records 
beginning in 1995 and 1996, and in a VA examination of May 
1997.  The VA examination in May 1997 noted the appellant 
claimed to have been in Vietnam from October to November 
1968, and then again from December 1968 to June 1969.  The VA 
examination and clinical records generally indicate that the 
stressors underlying the diagnosis of PTSD involved his 
service in Vietnam and his statements that he was exposed to 
stressful circumstances.  It was noted the appellant reported 
being an easy target for the enemy and saw others dismembered 
during the night.  It was further noted the appellant told of 
being sent to the brig for 90 days because he would not carry 
out an order he felt did not have a legal basis.  VA clinical 
records in June 1998 indicated the stressors included various 
issues, including marital and financial matters.  

The resolution of this claim comes down to whether there is 
credible evidence of record to support that the claimed in-
service stressors actually occurred.  The appellant's DD Form 
214, Report of Transfer and Discharge, indicated he served as 
a cook in Vietnam from October 7 to November 5, 1969, and had 
one year and eight days of foreign service.  He received the 
National Defense Service Medal and the Vietnam Service Medal.  
He was separated from service in January 1973 with an Under 
Honorable Conditions discharge.  

The service personnel records received from the National 
Personnel Records Center (NPRC) indicate that through 
September 1969 the appellant was engaged in training at Paris 
Island and Camp Lejeune.  On September 30 he departed El Toro 
Marine Air Base in California, traveled by air through 
Okinawa, and arrived in Da Nang on October 7.  There he 
joined the Headquarters battery, 3rd Battalion, 12th Marine 
Regiment, which was involved in direct artillery support of 
the 4th Marine Regiment through October 22.  The command 
reports provided by the Marine Corps Historical Center 
indicated that from October 1 to 22, the appellant's unit 
"participated in an unnamed operation," and that after 
October 22 the unit "no longer took part in any combat 
operations."  During this period, the command reported no 
killed, wounded, or missing in action, whether American 
marines or enemy personnel.  It also noted that during this 
period, "[e]nemy contact was light and restricted to small 
unit actions.  No incidents of sustained contact were 
experienced.  There were no reported rocket attacks during 
this time."  

The personnel records included the notation that from October 
8, 1969, to February 10, 1970, the appellant "Participated 
in operations in the [Republic of Vietnam]."  The ending 
date of this period is suspect, however, both due to the 
information contained in the command reports noted above and 
because the service personnel records indicated that the 
Headquarters Battalion, to which the appellant was assigned, 
departed Da Nang on November 5 aboard USS Tom Green County 
(LST-1159) and arrived November 11 at Okinawa.  In December 
1969, he and his unit were transferred by sea to Subic Bay, 
Republic of the Philippines, where he remained until March 
1970, when he and his unit again were transferred by sea to 
Okinawa.  He departed Okinawa by air on May 30, 1970, and 
arrived at Norton Air Force Base in California the same day.  

The record as it stands does not include specific information 
or evidence supporting the appellant's alleged stressors.  
There is no support, other than the appellant's allegations, 
that he experienced a stressful event consistent with section 
4.125, or that he experienced the event he depicted in his 
statements.  For example, it is conceivable that, as he 
claimed, his first day in Vietnam he was apprehensive and 
frightened while transferring from Da Nang to his unit, or 
while working in the mess hall at night.  However, nothing in 
the service personnel records or in the command reports 
illustrates any indication that his camp was shelled, that a 
marine in a tent less than 10 feet from his was killed in a 
mortar attack while he was asleep, that body parts flew 
around at night during a firefight, that at least 30 enemy 
soldiers died in an attack by American helicopters outside 
the perimeter of his camp, or that he was fired on while 
traveling 60 miles to Da Nang.  Nor is there any suggestion 
that a gunnery sergeant murdered a Vietnamese farmer, or even 
that he told a superior about the alleged incident.  

This conclusion that the record lacks specific information or 
evidence supporting the alleged stressors is supported by the 
further lack of evidence that the appellant himself engaged 
in combat with the enemy.  The service personnel records 
included an entry that the he participated in combat 
operations in Vietnam, and the command reports revealed the 
appellant's unit "participated in an unnamed operation" 
from October 1 to 22.  Simply "participating in 
operations", though, is an unexceptional statement.  "All 
personnel in a combat theater, and many outside it, are 
engaged in 'operations'.  That is why they are there, 
whatever their assignment or military specialty.  That 
includes many who are remote from the exposure to the 
actuality or the threat of hostile fire."  In other words, 
"simply 'being there'" is not itself evidence of exposure 
to a combat threat.  Gaines v. West, 11 Vet. 353, 361 (1998) 
(J. Holdaway, concurring).  Moreover, during this period the 
command reported no killed, wounded, or missing in action, 
whether American marines or enemy personnel, described light 
small arms action and no incidents of sustained combat, and 
reported no rocket attacks.  This information further 
displaces any conclusion that the appellant witnessed the 
deaths of others or was fired upon as he has described.  

As to the appellant's representative's allegation that the 
appellant received combat or hazardous duty pay, it is argued 
that receipt of such pay should in and of itself serve as 
proof of exposure to combat stressors.  Contrary to the 
representative's suggestion, nothing in 38 C.F.R. § 3.303 
even refers to pay issues.  Similarly, nothing in 38 C.F.R. 
§ 3.304(f) (concerning the specific requirements for proving 
service connection for PTSD), or in 38 U.S.C.A. § 1154 (West 
2002) (concerning the consideration to be accorded time, 
place, and circumstances of service), refers to combat or 
hazardous duty pay as type of evidence that might show 
engagement in combat with an enemy.  The representative also 
postulated that unspecified "laws and regulations under 
court proceedings."  After research into this question, the 
Board is not aware of any judicial precedent in support of 
this proposition.  

The representative further argued that unspecified provisions 
in VA's Adjudication Manual, M21-1, supported the 
proposition.  Nothing in the Adjudication Manual, though, 
discusses combat or hazardous duty pay as itself indicative 
of exposure to combat stressors.  The Adjudication Manual 
provides for the kind of evidence that can establish the 
occurrence of stressors in service, and characterizes such 
evidence as either "conclusive" or "alternative."  
Conclusive evidence is "any evidence available from the 
service department indicating that the veteran served in the 
area in which the stressful event is alleged to have occurred 
and any evidence supporting the description of the event are 
to be made part of the record.  The following individual 
decorations are considered evidence that the veteran engaged 
in combat: Air Force Cross; Air Medal with "V" Device; Army 
Commendation Medal with "V" Device; Bronze Star Medal with 
"V" Device; Combat Action Ribbon; Combat Infantryman Badge; 
Combat Medical Badge; Combat Aircrew Insignia; Distinguished 
Flying Cross; Distinguished Service Cross; Joint Service 
Commendation Medal with "V" Device; Medal of Honor; Navy 
Commendation Medal with "V" Device; Navy Cross; Purple 
Heart; Silver Star.  Other supportive evidence includes, but 
is not limited to, plane crash, ship sinking, explosion, rape 
or assault, duty on a burn ward or in graves registration 
unit.  M21-1, Part VI, para. 11.37.  Combat or hazardous duty 
pay is not listed as a type of conclusive evidence for 
documenting a combat stressor.  

The Adjudication Manual also provides that corroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources.  If the military record 
contains no documentation that a personal assault occurred, 
alternative evidence might still establish an in-service 
stressful incident.  Examples of such evidence include, (but 
are not limited to): records from law enforcement authorities; 
records from rape crisis centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases, and 
statements from family members, roommates, fellow service 
members or clergy.  In addition, behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  M21-1, Part VI, para. 11.37.  Again, 
nothing in this list of alternative evidence indicates that 
combat or hazardous duty pay is a type of evidence that might 
document exposure to a combat stressor.  

Although the record does not include the appellant's pay 
records, and thus it cannot be said whether the appellant 
actually received such pay, even if he did receipt of a special 
pay for duty within a combat area is indicative of nothing more 
than that.  Like the entry in his service personnel record that 
he participated in operations while assigned to a unit in 
Vietnam, all personnel assigned to a combat area are in some 
way engaged in operations, even those remote from actual 
combat.  "Being there" is not itself evidence of exposure to a 
combat threat.  See Gaines, supra, at 361 (J. Holdaway, 
concurring).  

It is important to note that, in rendering this decision, the 
Board does not dispute the medical evidence diagnosing PTSD 
and acknowledges that medical personnel have assumed this 
disorder is related to the appellant's claimed history while 
serving in Vietnam.  Service connection for PTSD, though, 
requires credible supporting evidence that the claimed in-
service stressor occurred.  Despite the appellant's 
suggestion that he engaged in combat with the enemy or 
underwent a stressful experience in Vietnam, the record does 
not establish that fact - because the claimed stressors are 
not consistent with the circumstances, conditions, or 
hardships of the veteran's service, as documented in the 
record - and thus the appellant's lay testimony alone cannot 
establish the occurrence of the claimed in-service stressor.  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the establishment of service connection 
for PTSD.  


ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for tinnitus is denied.  

Service connection for a headache disorder is denied.  

Service connection for a skin disorder is denied.  

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  

	(CONTINUED ON NEXT PAGE)


REMAND

During his hearing the veteran testified that his hearing had 
gotten worse since his last VA examination.  Another 
examination is indicated.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997).  The case is remanded to the RO via the Appeals 
Management Center in Washington DC for the following:

The veteran should be afforded an 
audiometric examination for compensation 
purposes.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


